The appellant has filed a motion in which we are asked to modify the direction for judgment in its favor so as to give it interest at the legal rate of 6 per cent. from the date the debt became due and payable, or at least from the date of the entry of judgment. The appellee city, although served with copy of the motion, does not resist it. The judgment therefore will be modified so as to allow interest at the legal rate of 6 per cent. from the date that the different loans became due and payable to the plaintiff and his assignors.
The contract stipulated that the loans were made to be repaid without interest and there was no obligation *Page 401 
to pay interest until the debts became due. After the debts became due and payable, under section 1883, Revised Code of 1928, they should bear interest at the legal rate.
The debt is a liquidated debt and under the general rule bears interest from the date it should have been paid. Where there is no agreement for interest, interest is allowed as damages for the withholding of the money from the creditor after it is due and is, we believe, universally fixed at the legal rate. 15 R.C.L. 3, § 2.
LOCKWOOD, C.J., and McALISTER, J., concur.